865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dexter Drake COFFIN, III, Plaintiff-Appellant,v.Edward W. MURRAY;  Thomas R. Israel;  Kurt Fox;  Robert W.Fry;  L. Milton Baum, Defendants-Appellees.
No. 88-7767.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 28, 1988.Decided:  Jan. 9, 1989.Rehearing and Rehearing In Banc Denied Feb. 1, 1989.

Dexter Drake Coffin, III, appellant pro se.
Nelson H.C. Fisher, Alan Katz (Office of the Attorney General of Virginia);  Robert Sidney Brewbaker, Jr.  (Browder, Russell, Morris & Butcher), for appellees.
Before ERVIN and CHAPMAN, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dexter Drake Coffin III appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Coffin v. Murray, C/A No. 87-75-H (W.D.Va. Aug. 18, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.